Citation Nr: 1722824	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-47 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for radiculopathy of the upper extremities, secondary to a cervical spine disability.

3.  Entitlement to an initial rating in excess of 30 percent for myofascial pain syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to February 2009.

These matters are before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned at a May 2012 videoconference hearing.  A transcript of that hearing is of record.

The Board remanded the appeal in March 2014 and July 2016 for development.  In light of the medical opinions obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran withdrew the appeal for the issue of entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU) in April 2014.  The Board finds that a claim for service connection for a neurologic disability of the upper extremities of radiculopathy, secondary to a cervical spine disability, is part of the claim for increased rating for a cervical spine disability and is distinct from the claim for service connection for carpal tunnel syndrome.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a currently diagnosed right wrist disability, including carpal tunnel syndrome, was caused or aggravated by an incident of service.

2.  Myofascial pain syndrome of the cervical spine is manifested by forward flexion less than 15 degrees, but is not manifested by unfavorable ankyloses.   

3.  Radiculopathy of the right and left upper extremities is caused by a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial rating in excess of 30 percent for myofascial pain syndrome of the cervical spine have not been met.  30 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235-5243 (2016).

3.  Radiculopathy of the upper extremities is due to a service-connected cervical spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8711 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in August 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in February 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion evidence of record is adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A disability will be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a), (b) (2016); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a right wrist disability was incurred in service.  At a May 2012 hearing, the Veteran reported numbing and tingling sensations in the right hand, and pain in the tendons of the right forearm.  

In an August 2000 service medical record, the Veteran complained of pain and swelling in the right hand after jamming the second digit on the right hand.  The Veteran was assessed as having a soft tissue injury.  

In an October 2004 service medical record, the Veteran reported falling and landing on his right elbow.  The examiner noted edema on the right elbow, wrist, and dorsal hand.  The right wrist had decreased range of motion.  The examiner assessed the Veteran with a right elbow contusion.  At a November 2014 follow-up, the Veteran complained of pain in the right elbow since the fall.  The examiner noted that the Veteran fell on outstretched hands, causing force to be transmitted through the right wrist to the right elbow.  The Veteran reported a dull pain in his right elbow.  The examiner noted tenderness in the epicondyles laterally, and assessed the Veteran as having a right elbow strain.  December 2004 service medical records show the Veteran complained of right elbow pain since the fall.  A physical examination found no ecchymosis, but mild swelling and tenderness in the right lateral epicondyle.  

In a June 2006 letter from a private doctor, the doctor reported the Veteran was being seen with persistent symptoms related to an elbow injury from an October 2004 fall.  The doctor noted pain about the metacarpal phalangeal joint of the thumb.  An x-ray of the right hand found a normal thumb and wrist.  The doctor stated an impression that the Veteran had elbow and wrist pain, and likely some lateral epicondylitis and tendonitis.  

February 2008 medical records show the Veteran complained of right wrist pain and swelling associated with right shoulder pain following a February 2007 surgery on the right shoulder.  An MRI revealed slight effusion to the proximal compartment of the radiocarpal joint.  Minimal fluid was suggested at the distal radioulnar joint, but it was noted that the significance of this was not determined.  There was no evidence of any bone contusion or fracture.  The tendons appeared unremarkable, including flexor tendons at the carpal tunnel.  

In a December 2008 report of medical history on separation from service, the Veteran reported painful right wrist from breaking his right elbow.  In the accompanying report of medical assessment, the examiner noted the Veteran had right ulnar wrist and hand pain when pressing or leaning on the area, and with typing, and that the Veteran experienced numbness.  The examiner noted an MRI of the area was normal. 

At an August 2009 VA examination, the Veteran reported that he tripped on a ship in October 2004, injuring his right wrist, elbow, and shoulder.  The Veteran reported pain, stiffness, and limited motion in the right wrist.  An x-ray showed no acute fracture or dislocation of the right wrist, and unremarkable soft tissues.  No diagnosis was given, but the problem was listed as right wrist tendonitis.

November 2009 VA medical records show the Veteran complained of diffuse muscle and joint pains all over, including the right wrist.  He reported that he had right wrist and hand pain that started one or two months prior.  The Veteran reported that his right hand pain was mainly in the soft tissue space between the thumb and index finger.  The examiner noted that all x-rays had been normal.  

At an October 2010 VA examination, the Veteran reported his right wrist "shifted" immediately after a February 2007 right shoulder arthroscopic synovectomy.  He reported he experienced pain with any weight bearing activity, such as pushups, that radiated up toward the elbow.  On examination, the examiner noted the right wrist gave way, and was unstable.  The examiner also noted pain, stiffness, weakness, swelling, tenderness, and decreased speed of joint motion.  The examiner stated that because the Veteran had symptoms bilaterally with both elbows and wrist, it was unlikely that any problem with the right shoulder caused the reported symptoms.  As part of the VA examination, an EMG nerve conduction study was obtained, which found median neuropathy, or carpal tunnel syndrome (CTS), at the right wrist.  

In a March 2011 addendum opinion, the examiner opined that the now diagnosed right wrist CTS was not related to an incident in service, specifically right wrist effusion and tenosynovitis noted in service.  The examiner explained that CTS was caused by repetitive motion, and so no nexus could be made between that and any effusion and tenosynovitis noted in service.  Further, the examiner stated that the February 2008 MRI showed no evidence of pathology, so the CTS could not be related to the service injuries.

At a June 2014 VA examination, the Veteran reported pain, locking, and weakness related to pain in the right wrist.  The Veteran also reported pain shooting from the neck across the shoulders and into the right and left hands.  The Veteran denied any stiffness, deformity, instability, lack of endurance, or effusion.  The examiner noted no heat, tenderness, redness, or drainage.  A diagnosis of CTS of the right wrist was noted.  The examiner opined that the right wrist CTS was less likely than not caused by or the result of an injury incurred in service because all of the evidence indicated that the in-service pain was reported on the ulnar side of the wrist, while CTS shows symptoms in the carpal tunnel from medial nerve compression in that area.  The examiner further opined that the right wrist CTS was not aggravated by a service-connected right shoulder disability because diagnostics indicated that the pathology of the CTS was localized to the right wrist.

At a February 2016 VA examination, the examiner opined that the CTS was less likely than not incurred in or caused by an in-service injury, event, or  illness.  The Examiner explained that CTS is due to a compression of the medial nerve as it travels through the carpal tunnel at the wrist, and that none of the conditions for which the Veteran was seen while in service were responsible for the development of CTS.  The examiner further explained there was no mechanism anatomically by which the events in service would compress the median nerve at the wrist.  The examiner also opined that the CTS was less likely than not caused by service-connected disabilities because there was no mechanism by which those conditions would cause compression of the median nerve at the wrist.  For the same reason, the examiner also opined that the CTS was less likely than not aggravated by any service-connected disabilities.

The Board finds that service connection for a right wrist disability, to include carpal tunnel syndrome, is not warranted in this case.  While the Veteran contends that in-service injuries from a fall caused the right wrist disability, the preponderance of the evidence is against a finding of a nexus between any right wrist disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The record indicates that the Veteran experienced pain in the ulnar aspect of the right wrist after a fall during service.  However, no diagnosis existed for any right wrist disability until November 2010, when the Veteran was diagnosed with CTS.  Three VA examiners explicitly opined that the CTS was not related to any accident in service, and that symptoms related to the CTS were unrelated to any right hand ulnar pain the Veteran experienced during service.  The examiners further opined that the CTS was not caused or aggravated by any service-connected disabilities.  

The Board acknowledges the Veteran's statements regarding the onset of the right wrist disability, and finds the Veteran competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the June 2014 and February 2016 VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the lay statements about the in-service fall and symptomology.  The Veteran has not submitted any contrary objective evidence suggesting that a right wrist disability, specifically CTS, was caused or aggravated by an in-service incident, or caused or aggravated by a service-connected disability.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right wrist disability, to include CTS, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's cervical myofascial pain syndrome is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, which includes lumbosacral or cervical strain at Diagnostic Code 5237.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is awarded for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

A September 2009 rating decision established service connection for cervical strain and assigned a 10 percent rating, effective February 9, 2009.  The present claim for increased rating was submitted by the Veteran in May 2009.  An October 2010 rating decision established service connection for myofascial pain syndrome of the cervical spine and assigned a 30 percent rating for the recharacterized cervical spine disability, effective February 9, 2009.  

The Veteran contends that the 30 percent rating for service-connected myofascial pain syndrome of the cervical spine does not adequately compensate the severity of the disability.  

May 2009 VA medical records indicate the Veteran complained of painful, stiff joints and muscles, including the neck specifically.  On examination, the neck showed full range of motion to flexion, extension, lateral rotation, and lateral flexion.  The Veteran was able to rotate the neck against resistance.  There was no cervical adenopathy.  

At an August 2009 VA examination, the Veteran complained of a burning pain, ache, and tightness in the neck.  He described the pain as 4 out of 10 on most days, with the worst being 8 out of 10.  Examination of the cervical spine found forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, right lateral rotation to 60 degrees, left lateral flexion to 45 degrees, and left lateral rotation to 60 degrees.  There was objective evidence of pain on active range of motion, but no additional limitations on repetitive motion.  There was no cervical adenopathy.  X-rays were negative, showing normal alignment of the cervical spine, no acute fracture or subluxation, and no significant disc space narrowing or osteophyte formation.  The examiner diagnosed cervical strain.

November 2009 VA medical records show complaints of diffuse muscle and joint pain, including in the neck.  On examination, the Veteran was able to flex forward and touch his chin to his chest.  Extension, and lateral rotation to the left and right were noted as normal.  The Veteran had difficulty with lateral flexion to the left and right.  No cervical adenopathy was palpable.  

A December 2009 VA physical therapy consultation record noted that the cervical range of motion was limited by about 25 percent in all motions with pain at the end ranges.

At an October 2010 VA examination, the Veteran reported a searing pain in his neck which radiated down both arms.  Examination of the cervical spine found flexion to 10 degrees, extension to 35 degrees, right lateral flexion to 20 degrees, right lateral rotation to 50 degrees, left lateral flexion to 20 degrees, and left lateral rotation to 60 degrees.  There was objective evidence of pain on active motion, and following repetitive motion.  There was no cervical spine ankylosis.  Imaging studies were negative, and showed good position and alignment of the cervical spine.  There was no degenerative disease.  The examiner noted there was severe pain with palpation, and noted multiple trigger points that caused pain severe enough for the Veteran to move away from the examiner.  The examiner stated the findings were not consistent with injury or strain, but more consistent with a rheumatologic abnormality.  The examiner diagnosed the Veteran with myofascial pain syndrome.

At a December 2011 VA examination, the Veteran reported continued problems with chronic neck pain and radicular symptoms shooting into the arms.  During a flare-up, the Veteran reported he had limited strength in his arms secondary to the pain.  Examination of the cervical spine found flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, right lateral rotation to 50 degrees, left lateral flexion to 10 degrees, and left lateral rotation to 40 degrees.  There was objective evidence of pain on flexion at 0 degrees.  Examination of the cervical spine after repetitive-use testing found flexion to 15 degrees.  Functional loss was noted as less movement than normal and pain on movement.  The examiner indicated there was muscle spasm or guarding of the cervical spine resulting in abnormal spinal contour.  Imaging studies indicated evidence of degenerative joint disease.  The examiner also noted symptoms of radiculopathy on the right and left side, involving the nerve root at C7.  Those symptoms included severe constant pain in the left upper extremity, severe intermittent pain the right upper extremity, mild paresthesias and/or dysesthesias in the right upper extremity, moderate paresthesias and/or dysesthesias in the left upper extremity, and moderate numbness in the left upper extremity.  The examiner found intervertebral disc syndrome of the cervical spine, but noted no incapacitating episodes over the prior 12 months.

At a June 2014 VA examination, the Veteran reported sore pain, tense musculature, stiffness, and decreased motion.  He complained of a shooting pain from the neck across the shoulders and into the right and left hands.  Examination of the cervical spine found flexion to 40 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, right lateral rotation to 65 degrees, left lateral flexion to 30 degrees, and left lateral rotation to 50 degrees.  There was no additional limitation in range of motion after repetitive-use testing.  Functional loss was noted as less movement than normal and pain on movement.  The examiner noted no muscle spasm or guarding, and no ankylosis of the cervical spine.  The examiner found radicular pain or symptoms, including mild constant pain in the right and left upper extremity, but noted normal strength, and that sensory changes did not fit any diagnosis.  There was objective evidence of tissue tenderness to palpation of the mid-upper trapezius muscle and the origin of the supraspinatus muscle, both on the right side.  There were no other neurological symptoms noted.  Diagnostics showed evidence of degenerative joint disease.  

The Board finds that an initial rating in excess of 30 percent is not warranted for myofascial pain syndrome of the cervical spine.  VA examinations show that the cervical spine disability was manifested by cervical spine forward flexion as low as 10 degrees, but as high as 45 degrees within the appeal period.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of ankylosis of the entire cervical spine, and therefore a rating in excess of 30 percent is not warranted.  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, thus a higher rating under the IVDS formula is not proper.

The Board also finds that the Veteran is entitled to a service connection for radiculopathy of the upper extremities.  The Veteran was diagnosed with bilateral radiculopathy of the upper extremities due to the service-connected cervical spine disability at the December 2011 VA examination.  The examiner found severe radiculopathy involving the nerve root C7, noting constant pain in the left upper extremity, and intermittent pain in the right upper extremity.  The June 2014 VA examiner found mild constant radicular pain in the left and right upper extremities.  The Board notes that a further review of the medical records throughout the claims period shows that the Veteran consistently complained about shooting pain radiating down the upper extremities, to include evidence of numbness and tingling.  The Board finds the evidence shows that the Veteran has radiculopathy of the upper extremities as a result of the service-connected cervical spine disability.  Therefore, service connection for radiculopathy of the upper extremities is warranted.  Any rating for radiculopathy must be assigned initially by the Agency of Original Jurisdiction.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for myofascial pain syndrome of the cervical spine.  In addition, the Board finds that the evidence supports service connection for radiculopathy of the upper extremities.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome, is denied.

Entitlement to a rating in excess of 30 percent for myofascial pain syndrome of the cervical spine is denied.

Entitlement to service connection for radiculopathy of the upper extremities, secondary to a service-connected cervical spine disability, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


